Reed, J.,
delivered the opinion of the court.
The appeal in this case is taken from the action of the trial court in sustaining a demurrer to the indictment charging appellee with obtaining money under false pretenses. Omitting the formal parts, the indictment charges: “Devising and intending to cheat, wrong, and defraud one H. J. Rogers of ten dollars good and lawful *766money of the United States of America, did willfully, unlawfully, falsely, fraudulently, designedly, and know- . ingly pretend and represent to the said H. J. Rogers that he (the said T. M. Freeman) was then and there duly authorized to represent a long loan company by the name of Caldwell- & Smith, a partnership firm composed of A. L. Caldwell and Bolton Smith, conducting the business of carrying on a building and loan association in Memphis, Tennessee, and, by means of the said false and fraudulent representations and false pretense, procured and obtained from the said H. J. Rogers ten dollars good and lawful money of the United States of America, with the intention then and there of defrauding the said H. J. Rogers and depriving him permanently of said money, whereas it was then and there false and untrue that the said T. M. Freeman was then and there duly authorized to represent the said Caldwell & Smith, who were then and there conducting the said business of carrying on a building and loan association, all of which the said T. M. Freeman then.and there well knew.” It will be noted that the indictment fails to charge that the offense was committed feloniously. Bowler v. State, 41 Miss. 570; Newman v. State, 69 Miss. 395, 10 South. 580.
In an indictment for false pretenses, it is necessary to charge that the pretenses were false; that the defendant knew them to be false; and he got from another certain money or other valuable things; and that the pretenses were the moving cause whereby the money or things weré obtained.
In the present case, the appellee is charged with falsely pretending to be the representative of Caldwell & Smith, and that he knew such pretense was false. It is also charged that he procured from Rogers money by reason of such false pretense. The indictment fails to show why Rogers paid the money to thé appellee, or why such false pretense should have moved Mm to make the payment to the appellee. What connection or business *767transaction was there between Eogers and Caldwell & Smith, through which he should be called on to make a payment to their agent? Was he indebted to them? Was he desiring to negotiate a loan with them? The indictment fails to sufficiently allege the false pretense, so as to show upon its face why such pretense was the moving cause whereby the money was obtained from Eogers. In fact, it fails to charge with clearness that the pretenses were enough to induce Eogers to turn over the money to the appellee.

Affirmed.